Clayeo C. Arnold, SBN 65070
Anthony M. Ontiveros, SBN 152758
Clayeo C. Arnold, A Professional Law Corporation
865 Howe Avenue
Sacramento, CA 95825
Telephone: (916) 777-7777
Facsimile: (916) 924-1829

Attorneys for Plaintiffs

Kathleen M. Rhoads (SBN: 144466)
Gordon Rees Scully Mansukhani, LLP
3 Parkcenter Drive, Suite 200
Sacramento, CA 95825
Telephone: (916) 565-2900
Facsimile: (916) 920-4402

Larry S. Gondelman (District of Columbia SBN: 950691)
Powers Pyles Sutter & Verville PC
1501 M Street, NW, Seventh Floor
Washington, DC 20005
Telephone: (202) 466-6550
Facsimile: (202) 785-1756

Attorneys for Defendant
                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA


United States of America and State of
California, ex rel. Rebecca Handal, et al.,   Case No.: 2:13-cv-1697 KJM KJN

               Plaintiffs,
vs.                                           STIPULATION OF DISMISSAL
Center For Employment Training,
               Defendant.




       WHEREAS, this Stipulation of Dismissal (“Stipulation”) is entered into by and among

plaintiffs Rebecca Handal, Dina Dominguez, and Elicia Fernandez (“Relators” or “Plaintiffs”),




                                               1
and defendant Center for Employment Training (“CET” or “Defendant”), by their respective

authorized representatives (collectively, “Parties”); and

       WHEREAS, on August 16, 2013, Relators and Christine Stearns (“Stearns”) filed a

qui tam complaint against CET and various individuals, pursuant to the qui tam provisions of the

False Claims Act, 31 U.S.C. §§ 3729 et seq. (the “FCA”) and the California False Claims Act,

Cal. Gov. Code, §§ 12650 et seq (the “CFCA”); and

       WHEREAS, on March 26, 2014, Relators and Stearns filed a First Amended Complaint

pursuant to the FCA and CFCA as well as individual claims pursuant to Cal. Civ. Code,

§§ 1709-1710 and various common law claims; and

       WHEREAS, both the United States and the State of California declined to intervene in

the FCA and CFCA claims; and

       WHEREAS, Stearns has voluntarily withdrawn from the case; and

       WHEREAS, on September 12, 2019, the Court entered an Order pursuant to which

Christine Stearns was dismissed, with prejudice, from this action in her individual capacity as

relator. This dismissal did not constitute dismissal of claims brought by Stearns on behalf of the

government; and

       WHEREAS, CET denies that there is any factual or legal basis for Relators’ claims; and

       WHEREAS, the Parties have reached a mutually-agreeable resolution addressing the

claims asserted against CET; and




                                                 2
       WHEREAS the United States and the State of California have no objection to the

dismissal of the First Amended Complaint with prejudice;

       THE PARTIES HEREBY STIPULATE that the First Amended Complaint is

dismissed with prejudice.

Respectfully submitted,


/s/________________
Anthony M. Ontiveros
Clayeo C. Arnold, A Professional Law Corporation
865 Howe Avenue
Sacramento, CA 95825
Telephone: (916) 777-7777

Attorneys for Plaintiffs


/s/__________________
Larry S. Gondelman
Powers Pyles Sutter & Verville PC
1501 M Street, NW, Seventh Floor
Washington, DC 20005
Telephone: (202) 466-6550

Attorneys for Defendant


                                            ORDER


       THE COURT APPROVES THE PARTIES’ STIPULATION with the following

clarification: The First Amended Complaint, and all remaining claims not previously dismissed,

are hereby dismissed with prejudice, except that the claims Stearns brought on behalf of the

government are dismissed without prejudice. See ECF 127.

       The court accepts the parties stipulation that the agreed resolution comports with the

provisions of California Government Code sections 12652(c)(1) and (g)(3).

       SO, ORDERED.

DATED: October 1, 2019.
                                                             UNITED STATES DISTRICT JUDGE
                                                3
